Citation Nr: 1310578	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1947 to July 1948, January 1950 to January 1959, and January 1959 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing before the undersigned Veterans Law Judge was held at the RO in February 2013.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran served on land in Vietnam.

2.  The Veteran's death was the result of lung cancer.


CONCLUSION OF LAW

A disability presumed to have been incurred in service caused the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the appellant's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Legal Criteria

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.    

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active service and manifests lung cancer to a compensable degree any time after such service, the lung cancer will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran died in March 2008 as a result of metastatic lung cancer.  See Death Certificate.  The appellant, the Veteran's widow, contends that the Veteran's death was the result of the herbicide exposure during a temporary duty in Vietnam.  

The record establishes that the Veteran was assigned to a temporary duty in Southeast Asia from February 17th, 1966, to March 30rd, 1966; that the Veteran had counter-insurgency experience in Southeast Asia from February 17, 1966, to May 30, 1966; and that the Veteran served 30 consecutive days in Vietnam or its  contiguous waters in support of Vietnam military operations.  See AF Form 7; August 1966 Westberg letter.  Although these records do not specify that the Veteran stepped on land in Vietnam, the appellant's representative argues that because the Veteran served in the Air Force (rather than the Navy), it is probable that he served within the land boundaries of Vietnam.  The Board agrees.  Therefore, his exposure to herbicides during service is presumed.  Furthermore, in the absence of any affirmative evidence to the contrary, the Board finds the Veteran's lung cancer was the result of that herbicide exposure.  Accordingly, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


